Citation Nr: 1310334	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-36 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of right knee surgery, based on clear and unmistakable error.

2.  Entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of left knee surgery, based on clear and unmistakable error.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1978 to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter was previously before the Board in February 2012, when the issues remaining on appeal were remanded for the purpose of obtaining and associating with the file essential records necessary for further consideration by the Board.

In September 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.

The Board notes that the Veteran was previously represented in this appeal by The American Legion, including when this matter was previously remanded by the Board in February 2012.  However, the Veteran submitted written statements in January and February 2013 expressing his desire to "revoke my power of attorney with the American Legion...."  Later in February 2013, the Veteran replied to an RO inquiry to unequivocally clarify that he intended to proceed "representing myself before the Board...."  Thus, the Veteran is no longer represented by The American Legion in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the issues remaining on appeal in February 2012.  At that time, the Board noted (based in part upon discussion with the Veteran at the September 2011 Board hearing) that it appeared that an appeal had been initiated on the issues of (1) entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of right knee surgery, based on clear and unmistakable error; and (2) entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of left knee surgery, based on clear and unmistakable error.  However, the Board determined that certain critical documents were not associated with the claims file.  The unavailable documents featured the notice of disagreement, the statement of the case, and the substantive appeal.  The Board explained that these records must be obtained and associated with the file prior to further consideration by the Board.  See 38 C.F.R. § 19.29, 38 C.F.R. § 19.26 (2012).

Unfortunately, the actions taken following the Board's February 2012 remand have not resolved the problem.  Although the Board sincerely regrets the additional delay, it is necessary to remand this case again to complete required steps prior to proper appellate consideration at the Board.  In this regard, the Board notes that information added to the claims file after the February 2012 Board remand indicates that a search for the pertinent sought adjudicative documents in this appeal revealed that only a February 2011 notice of disagreement was actually in the possession of the RO; this is explained in June 2012 email correspondence addressing this matter that is now documented in the claims file.  The search for the requested documents revealed no pertinent statement of the case associated with these issues.  No statement of the case has otherwise been issued to solve the problem after the absence of a pertinent statement of the case came to light in June 2012.  Thus, it appears that the RO has never issued a statement of the case in response to the Veteran's February 2011 notice of disagreement.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing a notice of disagreement within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a statement of the case), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

Here, an October 2010 rating decision denied the Veteran's claims of (1) entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of right knee surgery, based on clear and unmistakable error and (2) entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of left knee surgery, based on clear and unmistakable error.  In a statement received in February 2011, the Veteran filed a timely and clear notice of disagreement with the denial of those two claims.  It now appears that the RO did not issue a statement of the case addressing those two claims.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

The Board regrets additional delay in this case, but must emphasize that it has no discretion in this matter; the Board cannot otherwise address these issues until a statement of the case has been issued and the appeal has been properly perfected for Board review.

Accordingly, the case is REMANDED for the following action:

The RO should review the file and issue an appropriate statement of the case responding to the February 2011 notice of disagreement concerning the issues of (1) entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of right knee surgery, based on clear and unmistakable error; and (2) entitlement to an earlier effective date for the evaluation assigned for degenerative joint disease, residuals of left knee surgery, based on clear and unmistakable error.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, it should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


